Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s response filed 11/1/2021 has been entered.  

Status of claims
Claims 2-3, 8, 15, 17, 23-24 had/have been canceled. 
Claims 1, 13, 22, 25 have been amended.
In summary, claims 1, 4-7, 9-14, 16, 18-22, 25-32 are pending and examined in this office action.

All previous objections and rejections not set forth below have been withdrawn in view of Applicant’s amendment and/or upon further consideration. 
The following rejections are repeated, modified and/or added for the reasons of record as set forth in the last Office action of 11/1/2021, and/or necessitated by the applicant’s amendments.  Applicant’s arguments filed 11/1/2021 have been fully considered but are not deemed fully persuasive.
Note: the RCE request was filed by applicant on 9/27/2021.  A non-final rejection was mailed by examiner on 11/1/2021.  

Claim Rejections - 35 USC § 112
New matter
The following is a quotation of 35 U.S.C. 112(a):

Claims 1, 4-7, 9-14, 16, 18-22, 25-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The amended independent claims 1, 13 and 22 recite an element “non-genic” Cas endonuclease site.  The element is not in the original claims, nor described in the specification.   
In addition, according to the Merriam-Webster Online Dictionary, the term “non-genic” means not genic1.  
Furthermore, the specification does not have any example of any maize plant having any heterologous sequence integrated into any site, not to mention any genic or “non-genic” Cas endonuclease target site, in the claimed genomic window flanked by two sequences, wherein the two sequences correspond to SEQ ID NO:1 and SEQ ID NO: 12 as provided in a B73 maize plant.  Applicant has not made the claimed maize plant. 
Such a claim is rejected on the ground that it recites elements without support in the original disclosure under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, Waldemar Link, GmbH & Co. v. Osteonics Corp., 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). See MPEP § 2163.06 - § 2163.07(b) for a discussion of the relationship of new matter to 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. 


Lacking written description
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.  
Claims 1, 4-7, 9-14, 16, 18-22, 25-32 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims are broadly drawn to genus of maize plants, maize plant parts or maize seeds having in their genomes a genomic window comprising integrated heterologous sequence into “no-genic” Cas endogenous target site flanked by 2 sequences (SEQ ID NO: 1 and SEQ ID NO: 12) as provided in a B73 maize plant (B73 is a maize cultivar). 
The genetic window is intended to comprise a transgene (claims 4, 13).
The Cas endogenous target site is intended to be an altered Cas endogenous target site (claim 22), and the altered Cas endogenous target site comprises a polynucleotide of interest.
The genetic windows are intended as Cas endonuclease target site and integration of heterologous sequences. 
To claim a genus under the written description requirement, the applicant is required to describe a representative number of species to reflect the variation within the genus or structures sufficient to define the genus. The factors to be considered include disclosure of complete or partial structure, physical 
By court’s statement in Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), a written description of an invention “requires a precise definition, such as a structure, formula, or chemical name, of the claimed subject matter sufficient to distinguish it from other materials”; further, a written description of a claimed genus requires a description of a representative number of species of the claimed genus, and one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  
	The specification (p133, table 1) only describes maize B73 cultivar comprising the claimed genetic window. 
However, the specification does not describe the genus of maize plants (17000 cultivars) comprising such genetic window. 
The analysis is provided below:
By sequence search, SEQ ID NO: 1 (SYN12545) is Zea mays: B73 RefGen_v4 (GCF_000005005.2) Chr 1 (NC_024459.2):13,176,628 - 13,184,247; SEQ ID NO: 12 is Zea mays: B73 RefGen_v4 (GCF_000005005.2) Chr 1 (NC_024459.2):14,247,542 -14,250,788: 
Instant SEQ ID NO: 1

LOCUS       NM_001305818            2074 bp    mRNA    linear   PLN 05-MAR-2019
DEFINITION  Zea mays glutathione reductase 1 (LOC541986), mRNA.
ACCESSION   NM_001305818 XM_008653078
VERSION     NM_001305818.1
KEYWORDS    RefSeq.
SOURCE      Zea mays
  ORGANISM  Zea mays
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; Liliopsida; Poales; Poaceae; PACMAD
            clade; Panicoideae; Andropogonodae; Andropogoneae; Tripsacinae;
            Zea.
REFERENCE   1  (bases 1 to 2074)
  AUTHORS   Schnable PS, Ware D, Fulton RS, Stein JC, Wei F, Pasternak S, Liang
            C, Zhang J, Fulton L, Graves TA, Minx P, Reily AD, Courtney L,
            Kruchowski SS, Tomlinson C, Strong C, Delehaunty K, Fronick C,
            Courtney B, Rock SM, Belter E, Du F, Kim K, Abbott RM, Cotton M,
            Levy A, Marchetto P, Ochoa K, Jackson SM, Gillam B, Chen W, Yan L,
            Higginbotham J, Cardenas M, Waligorski J, Applebaum E, Phelps L,
            Falcone J, Kanchi K, Thane T, Scimone A, Thane N, Henke J, Wang T,
            Ruppert J, Shah N, Rotter K, Hodges J, Ingenthron E, Cordes M,
            Kohlberg S, Sgro J, Delgado B, Mead K, Chinwalla A, Leonard S,

            Rajasekar S, Mueller T, Lomeli R, Scara G, Ko A, Delaney K,
            Wissotski M, Lopez G, Campos D, Braidotti M, Ashley E, Golser W,
            Kim H, Lee S, Lin J, Dujmic Z, Kim W, Talag J, Zuccolo A, Fan C,
            Sebastian A, Kramer M, Spiegel L, Nascimento L, Zutavern T, Miller
            B, Ambroise C, Muller S, Spooner W, Narechania A, Ren L, Wei S,
            Kumari S, Faga B, Levy MJ, McMahan L, Van Buren P, Vaughn MW, Ying
            K, Yeh CT, Emrich SJ, Jia Y, Kalyanaraman A, Hsia AP, Barbazuk WB,
            Baucom RS, Brutnell TP, Carpita NC, Chaparro C, Chia JM, Deragon
            JM, Estill JC, Fu Y, Jeddeloh JA, Han Y, Lee H, Li P, Lisch DR, Liu
            S, Liu Z, Nagel DH, McCann MC, SanMiguel P, Myers AM, Nettleton D,
            Nguyen J, Penning BW, Ponnala L, Schneider KL, Schwartz DC, Sharma
            A, Soderlund C, Springer NM, Sun Q, Wang H, Waterman M, Westerman
            R, Wolfgruber TK, Yang L, Yu Y, Zhang L, Zhou S, Zhu Q, Bennetzen
            JL, Dawe RK, Jiang J, Jiang N, Presting GG, Wessler SR, Aluru S,
            Martienssen RA, Clifton SW, McCombie WR, Wing RA and Wilson RK.
  TITLE     The B73 maize genome: complexity, diversity, and dynamics
  JOURNAL   Science 326 (5956), 1112-1115 (2009)
   PUBMED   19965430
  REMARK    Erratum:[Science. 2012 Aug 31;337(6098):1040]
COMMENT     VALIDATED REFSEQ: This record has undergone validation or
            preliminary review. The reference sequence was derived from
            LPUQ01002587.1.
            On Apr 3, 2015 this sequence version replaced XM_008653078.1.
            
            ##Evidence-Data-START##
            Transcript exon combination :: SRR3147029.12484.1,
                                           SRR3147053.10262.1 [ECO:0000332]
            RNAseq introns              :: single sample supports all introns
                                           SAMN00780084, SAMN00780085
                                           [ECO:0000348]
            ##Evidence-Data-END##
PRIMARY     REFSEQ_SPAN         PRIMARY_IDENTIFIER PRIMARY_SPAN        COMP
            1-490               LPUQ01002587.1     1506976-1507465     c
            491-716             LPUQ01002587.1     1505528-1505753     c
            717-995             LPUQ01002587.1     1505142-1505420     c
            996-1172            LPUQ01002587.1     1504870-1505046     c
            1173-1226           LPUQ01002587.1     1504621-1504674     c
            1227-1375           LPUQ01002587.1     1504387-1504535     c
            1376-1439           LPUQ01002587.1     1502459-1502522     c
            1440-1610           LPUQ01002587.1     1502215-1502385     c
            1611-1748           LPUQ01002587.1     1502000-1502137     c
            1749-1804           LPUQ01002587.1     1501782-1501837     c
            1805-2074           LPUQ01002587.1     1501116-1501385     c
FEATURES             Location/Qualifiers
     source          1..2074
                     /organism="Zea mays"
                     /mol_type="mRNA"
                     /cultivar="B73"
                     /db_xref="taxon:4577"
                     /chromosome="1"
                     /map="1"
     gene            1..2074
                     /gene="LOC541986"
                     /gene_synonym="gor1; GRMZM2G172322; gsr1"
                     /note="glutathione reductase 1"
                     /db_xref="GeneID:541986"
     exon            1..490
                     /gene="LOC541986"
                     /gene_synonym="gor1; GRMZM2G172322; gsr1"
                     /inference="alignment:Splign:2.1.0"
     CDS             132..1784
                     /gene="LOC541986"
                     /gene_synonym="gor1; GRMZM2G172322; gsr1"
                     /EC_number="1.8.1.7"
                     /note="SOG0187; csuh111; mGR; siAJ006055; csu111; umc368;
                     siaj006055(8); gsy308(gsr); siaj006055a; Glutathione
                     reductase chloroplastic"
                     /codon_start=1
                     /product="glutathione reductase 1"
                     /protein_id="NP_001292747.1"

                     
Instant SEQ ID NO: 12

LOCUS       XM_008653185            1951 bp    mRNA    linear   PLN 18-DEC-2017
DEFINITION  PREDICTED: Zea mays glycerol-3-phosphate 2-O-acyltransferase 6
            (LOC103631765), mRNA.
ACCESSION   XM_008653185
VERSION     XM_008653185.3
DBLINK      BioProject: PRJNA249074
KEYWORDS    RefSeq.
SOURCE      Zea mays
  ORGANISM  Zea mays
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; Liliopsida; Poales; Poaceae; PACMAD
            clade; Panicoideae; Andropogonodae; Andropogoneae; Tripsacinae;
            Zea.
COMMENT     MODEL REFSEQ:  This record is predicted by automated computational
            analysis. This record is derived from a genomic sequence
            (NC_024459.2) annotated using gene prediction method: Gnomon,
            supported by mRNA and EST evidence.
            Also see:
                Documentation of NCBI's Annotation Process
            
            On Dec 18, 2017 this sequence version replaced XM_008653185.2.
            
            ##Genome-Annotation-Data-START##
            Annotation Provider         :: NCBI
            Annotation Status           :: Full annotation
            Annotation Name             :: Zea mays Annotation Release 102
            Annotation Version          :: 102
            Annotation Pipeline         :: NCBI eukaryotic genome annotation
                                           pipeline
            Annotation Software Version :: 8.0
            Annotation Method           :: Best-placed RefSeq; Gnomon
            Features Annotated          :: Gene; mRNA; CDS; ncRNA
            ##Genome-Annotation-Data-END##
FEATURES             Location/Qualifiers
     source          1..1951
                     /organism="Zea mays"
                     /mol_type="mRNA"
                     /cultivar="B73"
                     /db_xref="taxon:4577"
                     /chromosome="1"
                     /tissue_type="seedling"
                     /country="USA"
     gene            1..1951
                     /gene="LOC103631765"
                     /note="Derived by automated computational analysis using
                     gene prediction method: Gnomon. Supporting evidence
                     includes similarity to: 1 mRNA, 1 EST, 10 Proteins, and
                     75% coverage of the annotated genomic feature by RNAseq
                     alignments"
                     /db_xref="GeneID:103631765"

Thus, the claimed “genomic window comprising SEQ ID NOs: 2 to 11” is a fragment of chromosome 1 of Zea mays cultivar B73, from 13184247 to 14247542, more than 1 million bases (1063295 bases).  
Additionally, by sequence search, the two sequences of significant length, SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 6 and SEQ ID NO: 12, do not have any sequence match with any maize sequences, or Thus, the genus of maize plants other than B73 cultivar do not comprise SEQ ID NOs: 1-12.  
In view of specification (p137, table 4), the genetic positions (PHI), also indicate positions in B73 cultivar. 
Furthermore, the specification does not provide any example of integration of heterologous sequence or transgene within the claimed genetic window. 
Regarding the amended claims 22, 24-32 reciting a genus of altered double-strand-break target sites comprising an insertion, deletion, substitution, or a combination thereof of at least one nucleotide, as compared to a non-altered double-strand break target site, since neither specification nor public database has the “unaltered” full sequence flanked by SEQ ID NO: 1 and SEQ ID NO: 12, the structure of the window is not sufficiently described in the specification.  How to make the genus of such alterations are not described.   Thus, the “altered” target site is just an intention and is not described within the claimed genetic window.  
Thus, at best, the specification describes the window from 13184247 to 14247542 of cultivar B73, and intends to use the window as potential Cas endonuclease target site, potential for transgene insertion, or potential altered Cas endonuclease target site and a transgene insertion.   
The genus of maize plants, 17000 cultivar maize plants, except B73 cultivar, do not comprise the claimed genetic window, thus applicant do not likely have the possession of the claimed genus of maize plants. 
Furthermore, In Amgen v Sanofi, 872 F.3d 1367, the Federal Circuit ruled that claiming an antibody by the antigen it binds is insufficient to meet the written description requirement. The Federal Circuit reversed and remanded for a new trial on written description and enablement, finding that the District Court erred in instructing the jury on written description because “disclosing an antigen does not satisfy the written description requirement for a claim to an antibody.” Specifically, the Federal Circuit 
Regarding the description of a representative number of species, at the best, the specification only describes the window flanked by SEQ ID NO: 1 and SEQ ID NO: 12 comprising SEQ ID NOs: 2-11, or 13184247 to 14247542 of cultivar B73.  
Thus, the B73 cultivar comprising sequence flanked by SEQ ID NOs: 1 and 12 does not have the structure of any maize sequence other than B73 cultivar, and certainly does not represent the genus of more than 17000 maize cultivars.  As a fact, as analyzed above, the genus of maize plants other than B73 cultivar do not comprise SEQ ID NOs: 1-12, thus do not comprise such a window flanked by SEQ ID NOs: 1 and 12.  
Therefore, the application has not met either of the two elements of the written description requirement as set forth in the court’s decision in Eli Lilly, and has not shown her/his possession of the claimed genus of plants.   
Dependent claims do not limit the genus of maize plants to B73 cultivar, thus do not cure the deficiency. 

AIA -Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art. 
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, 4-7, 9, 12-14, 16, 18-19, 22, 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Gil et al (US 20160272987, effectively filed 8/27/2013), in view of Liang et al (Targeted Mutagenesis in Zea mays Using TALENs and the CRISPR/Cas System.  Journal of Genetics and Genomics 41, 63-68, 2013), Cost et al (US 20130326645, published 12/5/2013, filed 5/7/2013), Nelson et al (Methylation-sensitive linking libraries enhance gene-enriched sequencing of complex genomes and map DNA methylation domains. BMC Genomics 9, 621, 2008), and Houchins et al (ACCESSION BV687137, published 12/2006). 

Claim 1 is broadly drawn to genus of maize plants, maize plant parts or maize seeds having in their genomes a genomic window comprising integrated heterologous sequence in a “non-genic” Cas target site flanked by 2 sequences (SEQ ID NO: 1 and SEQ ID NO: 12) as provided in a B73 maize plant, wherein the genetic windows are intended as Cas endonuclease target site and integration of heterologous sequences. 

Claims 4 recites transgene in the genetic window (same scope as claim 13).  
Claim 22 recites altered non-genic Cas target site comprising insertions, deletions, substitutions or combination thereof. 

Dependent claims
Claim 19 limits claim 13, claim 30 limits claim 22: said first and said second recombination site are dissimilar with respect to one another.  
Claims 6-7, 16, 18, 27-28:  the genomic window further comprises at least a 1st and up to 31st double-strand-break target site. 
Claims 9, 25-26:  the transgenic target site for site specific integration further comprises a polynucleotide of interest. (claim 26: comprising a native gene)
Claims 5, 14, 29: the transgene confers a trait selected from the group consisting of herbicide tolerance, insect resistance, disease resistance, male sterility, site-specific recombination, abiotic stress tolerance, altered phosphorus, altered antioxidants, altered fatty acids, altered essential amino acids, altered carbohydrates, herbicide tolerance, insect resistance and disease resistance. 
Claim 12 limits claim 1, wherein said genomic window further comprises a transgenic target site for site specific integration located outside a Cas9 endonuclease target site.
According to specification (p133, table 1), instant SEQ ID NO: 2 is within the genetic window flanked by SEQ ID NO: 1 and SEQ ID NO: 12 in the B73 genome, and is the extension of instant SEQ ID NO: 1. 
Regarding claims 1, 4, 13
Gil et al teach a natural sequence from maize genome (SEQ ID NO: 1562 of Gil et al) that is 100% identical to instant SEQ ID NO: 1, and has a 100% local similarity to instant SEQ ID NO: 2. 
Gil et al also teach a protein sequence (SEQ ID NO: 9627 of GIL et al) encoded by instant SEQ ID NO: 1 (or SEQ ID NO: 1562 of Gil et al), which has 100% sequence match to instant SEQ ID NO: 2.  
Thus, Gil et al teach instant SEQ ID NOs: 1-2, and teach the encoded protein sequence, which is a sequence within the claimed genetic window of B73. 
Against instant SEQ ID NO: 1

US-14-904-758A-1562
; Sequence 1562, Application US/14904758A
; Publication No. US20160272987A1
; GENERAL INFORMATION
;  APPLICANT: Evogene Ltd.
;  APPLICANT:GIL, Lidor
;  APPLICANT:RIMON KNOPF, Ronit
;  APPLICANT:MATARASSO, Noa
;  APPLICANT:PANIK, David
;  APPLICANT:PORATY-GAVRA, Limor
;  APPLICANT:KATZ, Ehud
;  APPLICANT:KARCHI, Hagai
;  TITLE OF INVENTION: ISOLATED POLYNUCLEOTIDES AND POLYPEPTIDES, AND METHODS OF USING SAME FOR
;  TITLE OF INVENTION:INCREASING PLANT YIELD AND/OR AGRICULTURAL CHARACTERISTICS
;  FILE REFERENCE: 59083
;  CURRENT APPLICATION NUMBER: US/14/904,758A
;  CURRENT FILING DATE: 2016-04-11
;  PRIOR APPLICATION NUMBER: US 61/870,380
;  PRIOR FILING DATE: 2013-08-27
;  PRIOR APPLICATION NUMBER: US 61/932,373
;  PRIOR FILING DATE: 2014-01-28
;  NUMBER OF SEQ ID NOS: 16485
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1562
;  LENGTH: 2016
;  TYPE: DNA
;  ORGANISM: Zea mays
US-14-904-758A-1562

  Query Match             100.0%;  Score 201;  DB 62;  Length 2016;
  Best Local Similarity   100.0%;  
  Matches  201;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TGTGTTCCAAAGAAATTGCTAGTGTACGCATCCAAGTACTCTCACGAGTTTGAAGAGTCT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        467 TGTGTTCCAAAGAAATTGCTAGTGTACGCATCCAAGTACTCTCACGAGTTTGAAGAGTCT 526

Qy         61 CGTGGATTTGGATGGACATATGAGACTGATCCGAAGCATGATTGGAGCACTCTCATAGCC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        527 CGTGGATTTGGATGGACATATGAGACTGATCCGAAGCATGATTGGAGCACTCTCATAGCC 586

Qy        121 AATAAAAATACAGAGCTGCAGCGCCTGGTTGGCATTTACAGGAATATTTTAAACAATGCA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        587 AATAAAAATACAGAGCTGCAGCGCCTGGTTGGCATTTACAGGAATATTTTAAACAATGCA 646

Qy        181 GGAGTCACTCTGATCGAAGGT 201
              |||||||||||||||||||||
Db        647 GGAGTCACTCTGATCGAAGGT 667

US-14-904-758A-9627
; Sequence 9627, Application US/14904758A
; Publication No. US20160272987A1
; GENERAL INFORMATION
;  APPLICANT: Evogene Ltd.
;  APPLICANT:GIL, Lidor
;  APPLICANT:RIMON KNOPF, Ronit
;  APPLICANT:MATARASSO, Noa
;  APPLICANT:PANIK, David
;  APPLICANT:PORATY-GAVRA, Limor
;  APPLICANT:KATZ, Ehud
;  APPLICANT:KARCHI, Hagai
;  TITLE OF INVENTION: ISOLATED POLYNUCLEOTIDES AND POLYPEPTIDES, AND METHODS OF USING SAME FOR
;  TITLE OF INVENTION:INCREASING PLANT YIELD AND/OR AGRICULTURAL CHARACTERISTICS
;  FILE REFERENCE: 59083
;  CURRENT APPLICATION NUMBER: US/14/904,758A
;  CURRENT FILING DATE: 2016-04-11
;  PRIOR APPLICATION NUMBER: US 61/870,380
;  PRIOR FILING DATE: 2013-08-27
;  PRIOR APPLICATION NUMBER: US 61/932,373
;  PRIOR FILING DATE: 2014-01-28
;  NUMBER OF SEQ ID NOS: 16485
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 9627
;  LENGTH: 550
;  TYPE: PRT
;  ORGANISM: Zea mays
US-14-904-758A-9627

Alignment Scores:
Length:                 550    
Score:                  361.00         Matches:       67     
Percent Similarity:     100.0%         Conservative:  0      
Best Local Similarity:  100.0%         Mismatches:    0      
Query Match:            100.0%         Indels:        0      
DB:                     15             Gaps:          0      

US-15-510-037A-1 (1-201) x US-14-904-758A-9627 (1-550)

Qy          1 TGTGTTCCAAAGAAATTGCTAGTGTACGCATCCAAGTACTCTCACGAGTTTGAAGAGTCT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        126 CysValProLysLysLeuLeuValTyrAlaSerLysTyrSerHisGluPheGluGluSer 145

Qy         61 CGTGGATTTGGATGGACATATGAGACTGATCCGAAGCATGATTGGAGCACTCTCATAGCC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        146 ArgGlyPheGlyTrpThrTyrGluThrAspProLysHisAspTrpSerThrLeuIleAla 165

Qy        121 AATAAAAATACAGAGCTGCAGCGCCTGGTTGGCATTTACAGGAATATTTTAAACAATGCA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        166 AsnLysAsnThrGluLeuGlnArgLeuValGlyIleTyrArgAsnIleLeuAsnAsnAla 185

Qy        181 GGAGTCACTCTGATCGAAGGT 201
              |||||||||||||||||||||
Db        186 GlyValThrLeuIleGluGly 192


Against instant SEQ ID NO: 2
US-14-904-758A-1562
; Sequence 1562, Application US/14904758A
; Publication No. US20160272987A1
; GENERAL INFORMATION
;  APPLICANT: Evogene Ltd.
;  APPLICANT:GIL, Lidor
;  APPLICANT:RIMON KNOPF, Ronit
;  APPLICANT:MATARASSO, Noa

;  APPLICANT:PORATY-GAVRA, Limor
;  APPLICANT:KATZ, Ehud
;  APPLICANT:KARCHI, Hagai
;  TITLE OF INVENTION: ISOLATED POLYNUCLEOTIDES AND POLYPEPTIDES, AND METHODS OF USING SAME FOR
;  TITLE OF INVENTION:INCREASING PLANT YIELD AND/OR AGRICULTURAL CHARACTERISTICS
;  FILE REFERENCE: 59083
;  CURRENT APPLICATION NUMBER: US/14/904,758A
;  CURRENT FILING DATE: 2016-04-11
;  PRIOR APPLICATION NUMBER: US 61/870,380
;  PRIOR FILING DATE: 2013-08-27
;  PRIOR APPLICATION NUMBER: US 61/932,373
;  PRIOR FILING DATE: 2014-01-28
;  NUMBER OF SEQ ID NOS: 16485
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1562
;  LENGTH: 2016
;  TYPE: DNA
;  ORGANISM: Zea mays
US-14-904-758A-1562

  Query Match             60.2%;  Score 121;  DB 62;  Length 2016;
  Best Local Similarity   100.0%;  
  Matches  121;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy         81 GGTTGATGAGTATTCACGTACCTCAGTTGATTCCATTTGGGCTGTTGGAGATGTTACCAA 140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1186 GGTTGATGAGTATTCACGTACCTCAGTTGATTCCATTTGGGCTGTTGGAGATGTTACCAA 1245

Qy        141 TAGGGTCAACCTGACACCAGTTGCACTGATGGAGGGTGGGGCATTTGCGAAAACTGTCTT 200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1246 TAGGGTCAACCTGACACCAGTTGCACTGATGGAGGGTGGGGCATTTGCGAAAACTGTCTT 1305

Qy        201 T 201
              |
Db       1306 T 1306

US-14-904-758A-9627
; Sequence 9627, Application US/14904758A
; Publication No. US20160272987A1
; GENERAL INFORMATION
;  APPLICANT: Evogene Ltd.
;  APPLICANT:GIL, Lidor
;  APPLICANT:RIMON KNOPF, Ronit
;  APPLICANT:MATARASSO, Noa
;  APPLICANT:PANIK, David
;  APPLICANT:PORATY-GAVRA, Limor
;  APPLICANT:KATZ, Ehud
;  APPLICANT:KARCHI, Hagai
;  TITLE OF INVENTION: ISOLATED POLYNUCLEOTIDES AND POLYPEPTIDES, AND METHODS OF USING SAME FOR
;  TITLE OF INVENTION:INCREASING PLANT YIELD AND/OR AGRICULTURAL CHARACTERISTICS
;  FILE REFERENCE: 59083
;  CURRENT APPLICATION NUMBER: US/14/904,758A
;  CURRENT FILING DATE: 2016-04-11
;  PRIOR APPLICATION NUMBER: US 61/870,380
;  PRIOR FILING DATE: 2013-08-27
;  PRIOR APPLICATION NUMBER: US 61/932,373
;  PRIOR FILING DATE: 2014-01-28
;  NUMBER OF SEQ ID NOS: 16485
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 9627
;  LENGTH: 550
;  TYPE: PRT
;  ORGANISM: Zea mays
US-14-904-758A-9627

Alignment Scores:
Length:                 550    
Score:                  203.00         Matches:       40     

Best Local Similarity:  100.0%         Mismatches:    0      
Query Match:            51.4%          Indels:        0      
DB:                     15             Gaps:          0      

US-15-510-037A-2 (1-201) x US-14-904-758A-9627 (1-550)

Qy         82 GTTGATGAGTATTCACGTACCTCAGTTGATTCCATTTGGGCTGTTGGAGATGTTACCAAT 141
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        366 ValAspGluTyrSerArgThrSerValAspSerIleTrpAlaValGlyAspValThrAsn 385

Qy        142 AGGGTCAACCTGACACCAGTTGCACTGATGGAGGGTGGGGCATTTGCGAAAACTGTCTTT 201
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        386 ArgValAsnLeuThrProValAlaLeuMetGluGlyGlyAlaPheAlaLysThrValPhe 405

Gil et al further teach making insertion or substitution mutations ([0364]-[0366]), to the polypeptides including peptides of SEQ ID NOs: 9548-9774 (including SEQ ID 9627 of Gil et al).  
In [0364]-[0365]), SEQ ID NO: 9548-9774 are the peptides to be targeted.  
Specifically, Gil et al teach that “fragments of the above described polypeptides and polypeptides having mutations, such as deletions, insertions or substitutions of one or more amino acids, either naturally occurring or man induced, either randomly or in a targeted fashion” ([0366]). 
SEQ ID NO: 9627 of Gil et al is naturally encoded by SEQ ID NO: 1562 of Gil et al as analyzed above.  
SEQ ID NO: 1562 of Gil (including instant SEQ ID NO: 2 that is within the genetic window) is a natural maize B73 sequence.  Insertion to the sequences including SEQ ID NO: 1562 of Gil et al reads on introducing and integrating heterologous sequence into a sequence within the claimed genetic window.  
Thus, at the very least, Gil et al suggest to make genetic modifications including making insertional integration of heterologous sequence into the claimed genetic window.   

Gil et al do not teach using “non-genic” Cas endonuclease for such targeted insertion, and that said genomic window comprises a first recombination site and a second recombination site, wherein said first and said second recombination sites are dissimilar with respect to one another.   

Liang et al teach using CRISPR-Cas9 (page 67, left col, 3rd para) based homologous recombination to successfully make site specific targeted transformation and mutagenesis in maize seed and cell (page 67, left col, 4th para; right col, 1st to 3rd para).  Liang et al teach that CRISPR-Cas generates double-strand breaks (page 63, right col, 1st para).  
Liang et al teach that the nuclease can be artificial (p63, left col, 1st para), reading on non-genic or non-genetic. 
Liang et al teach that the CRISPR-CAS construct comprises gene encoding CAS9 and target gene leading to site-directed mutagenesis (page 65, right col, last 2 paras).  Liang et al particularly teach making deletions and insertions to the target sites (p66, figure 3).  
Liang et al also teach using TALEN (page 67, left col, 2nd para) based homologous recombination to successfully make site specific targeted transformation and mutagenesis in maize seed and cell (page 67, left col, 4th para; right col, 1st to 3rd para).  TALEN and CRISPR have different target sequence requirements, thus Liang et al teach the limitation of dissimilar recombination sites.  Liang et al teach that both Talen and CRISPR-Cas generate double-strand breaks (page 63, right col, 1st para).  
Liang further teach that CRISPR/Cas system has great advantages in terms of easy cloning and multiplex genome editing (page 67, left col, 1st para). 
In fig 3 (p66), Liang et al clearly show the targeting is using two recombination sites at each end. 
The transformation of 30-50 lines was stable (page 67, right col, 3rd para), meaning the transgene was integrated into the double break site.  
Liang et al teach using CRISPR-Cas to make transgenic maize (p64, right col, 1st para), the limitation of claims 4 and 13. 
transgene insertion integrated into genome of B73 maize cultivar ([0193], Example 8, [0379]).  

Furthermore, instant SEQ ID NO: 1 and SEQ ID NO: 12 are taught in prior art. 
Nelson et al teach maize cultivar B73 and DNA from the maize cultivar B73 (page 13, left col, 3rd para), and teach a sequence 100% identical to SEQ ID NO: 12 from maize cultivar B73 (the sequence is in locus ET001711): 
Against instant SEQ ID NO: 12

ET001711
LOCUS       ET001711                1001 bp    DNA     linear   GSS 06-FEB-2009
DEFINITION  ZMMBHp0006A21.f ZMMBHp Zea mays genomic clone ZMMBHp0006A21 5',
            genomic survey sequence.
ACCESSION   ET001711
VERSION     ET001711.1
DBLINK      BioSample: LIBGSS_011142
KEYWORDS    GSS.
SOURCE      Zea mays
  ORGANISM  Zea mays
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; Liliopsida; Poales; Poaceae; PACMAD
            clade; Panicoideae; Andropogonodae; Andropogoneae; Tripsacinae;
            Zea.
REFERENCE   1  (bases 1 to 1001)
  AUTHORS   Nelson,W., Luo,M., Ma,J., Estep,M., Estill,J., He,R., Talag,J.,
            Sisneros,N., Kudrna,D., Kim,H., Ammiraju,J.S., Collura,K.,
            Bharti,A.K., Messing,J., Wing,R.A., SanMiguel,P., Bennetzen,J.L.
            and Soderlund,C.
  TITLE     Methylation-sensitive linking libraries enhance gene-enriched
            sequencing of complex genomes and map DNA methylation domains
  JOURNAL   BMC Genomics 9, 621 (2008)
   PUBMED   19099592
COMMENT     Contact: Phillip SanMiguel
            Purdue University
            West Lafayette, IN, USA
            Email: pmiguel@purdue.edu
            Plate: 0006  row: A  column: 21
            Class: BAC ends.
FEATURES             Location/Qualifiers
     source          1..1001
                     /organism="Zea mays"
                     /mol_type="genomic DNA"
                     /cultivar="B73"
                     /db_xref="taxon:4577"
                     /clone="ZMMBHp0006A21"
                     /tissue_type="Immature ear"
                     /dev_stage="6-8 weeks"
                     /lab_host="DH10B"
                     /clone_lib="LIBGSS_011142 ZMMBHp"
                     /note="Vector: TOPOpcr4; Site_1: Eco RI; Site_2: Eco RI"

  Query Match             100.0%;  Score 201;  DB 183;  Length 1001;
  Best Local Similarity   100.0%;  
  Matches  201;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CATGGAAGACGACCCGCTTCGGCAGCTCGTCCGCGCGCACGGCCTCCACCGGCGTCCGCG 60

Db        432 CATGGAAGACGACCCGCTTCGGCAGCTCGTCCGCGCGCACGGCCTCCACCGGCGTCCGCG 491

Qy         61 GCACCAGGTAGGCCTCCTGCATATATACGTACTCAGGAAAAATCATCTCAGATTCTGCAT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        492 GCACCAGGTAGGCCTCCTGCATATATACGTACTCAGGAAAAATCATCTCAGATTCTGCAT 551

Qy        121 ATATACCCCAAACCAAACGGGGCCTTAATTCTACGCATGCCAATCTTTCAGGTAGTACCT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        552 ATATACCCCAAACCAAACGGGGCCTTAATTCTACGCATGCCAATCTTTCAGGTAGTACCT 611

Qy        181 AAAATGCAACTATAATCTAAT 201
              |||||||||||||||||||||
Db        612 AAAATGCAACTATAATCTAAT 632

Houchins et al teach a sequence 100% identical to SEQ ID NO: 1 from maize cultivar B73, as an evidence that SEQ ID NO: 1 is in the genome of maize cultivar B73 and is taught in the art: 
Against SEQ ID NO: 1
BV687137
LOCUS       BV687137                 543 bp    DNA     linear   STS 01-DEC-2006
DEFINITION  PZA03558-3872-B73 Zea mays ssp. mays B73 Zea mays subsp. mays STS
            genomic, sequence tagged site.
ACCESSION   BV687137
VERSION     BV687137.1
KEYWORDS    STS.
SOURCE      Zea mays subsp. mays (maize)
  ORGANISM  Zea mays subsp. mays
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; Liliopsida; Poales; Poaceae; PACMAD
            clade; Panicoideae; Andropogonodae; Andropogoneae; Tripsacinae;
            Zea.
REFERENCE   1  (bases 1 to 543)
  AUTHORS   Houchins,K.E., Sanchez-Villeda,H., Schroeder,S.G. and McMullen,M.D.
  TITLE     Maize diversity sequencing
  JOURNAL   Unpublished
COMMENT     
            Contact: Michael D. McMullen
            USDA ARS PGRU MWA
            University of Missouri-Columbia
            302 Curtis Hall, Columbia, MO 65211, USA
            Tel: 5738827606
            Fax: 5738847850
            Email: McMullenM@missouri.edu
            Primer A: TGCCAGATATCCCTGGTATAGAGC
            Primer B: GGTCCTTTCACGTCAGGAACTAGA
            Protocol:
            PCR amplification of genomic DNA
              Template:       25 ng
              Primer:         each 5 pM
              dNTPs:          in PCR 2X Master Mix Taq (Promega)
              Total Vol:      20 ul
              PCR:            Hot start annealing 65-55 C
                              25 cycles at 55 C annealing
            Amplicon sequencing
              BigDye version 3.1 terminator cycle sequencing kits (Applied
            Biosystems)
              Sequence ran on ABI 3100 sequencer.
            
            Buffer:
            Genomic DNA amplification
              PCR 2X Master Mix Taq (Promega)
            Sequencing buffer
              BigDye version 3.1 (ABI)

            PZA03558 AZM5_90635.2.
FEATURES             Location/Qualifiers
     source          1..543
                     /organism="Zea mays subsp. mays"
                     /mol_type="genomic DNA"
                     /cultivar="B73"
                     /sub_species="mays"
                     /db_xref="taxon:381124"
                     /clone_lib="Zea mays ssp. mays B73"
                     /note="genomic DNA from inbred line"
     STS             <1..>543

  Query Match             100.0%;  Score 201;  DB 155;  Length 543;
  Best Local Similarity   100.0%;  
  Matches  201;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TGTGTTCCAAAGAAATTGCTAGTGTACGCATCCAAGTACTCTCACGAGTTTGAAGAGTCT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        316 TGTGTTCCAAAGAAATTGCTAGTGTACGCATCCAAGTACTCTCACGAGTTTGAAGAGTCT 375

Qy         61 CGTGGATTTGGATGGACATATGAGACTGATCCGAAGCATGATTGGAGCACTCTCATAGCC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        376 CGTGGATTTGGATGGACATATGAGACTGATCCGAAGCATGATTGGAGCACTCTCATAGCC 435

Qy        121 AATAAAAATACAGAGCTGCAGCGCCTGGTTGGCATTTACAGGAATATTTTAAACAATGCA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        436 AATAAAAATACAGAGCTGCAGCGCCTGGTTGGCATTTACAGGAATATTTTAAACAATGCA 495

Qy        181 GGAGTCACTCTGATCGAAGGT 201
              |||||||||||||||||||||
Db        496 GGAGTCACTCTGATCGAAGGT 516

Nelson et al further teach that the genome of B73 maize cultivar has been fully sequenced and analyzed (p12, right col, last para; p13, left col, 1st para). 
Nelson et al particularly teach that “the libraries differ from other gene rich datasets in having large insert size” (page 1, abstract).  Nelson et al teach the libraries also include sequences flanking the coding regions, both from 5’ and 3’ ends (page 12, right col, 2nd para; page 7, fig 1).  

Regarding dependent claims
Liang et teach that the transgenic lines are hygromycin-resistant (page 67, right col, 3rd para), reading on disease resistant, the limitations of claims 5, 14, 29.  
Gil et al further teach such genetic modification is for increasing yield, growth rate, biomass, vigor, oil content, seed yield, fiber yield, fiber quality, fiber length, photosynthetic capacity, nitrogen use efficiency, and/or abiotic stress tolerance of a plant ([0064]), the limitation of claims 14 and 29.  
 in site specific manner (page 67, left col, 1st para). Thus, Liang et al suggest that the method can edit multiple genes in multiple sites, the limitations of claims 6-7, 16, 18, 27-28. In addition, as analyzed above, two different genes (gene encoding CAS and target gene) are transformed in site-specific manner, thus at least suggest claim 9.  
Liang et al also teach using TALEN (page 67, left col, 2nd para) based homologous recombination to successfully make site specific targeted transformation and mutagenesis in maize seed and cell (page 67, left col, 4th para; right col, 1st to 3rd para).  TALEN targeting (outside of CRISPR target site) also teaches the limitation of claim 12.   TALEN and CRISPR have different target sequence requirements, thus Liang et al teach the limitation of dissimilar recombination sites, the limitation of claims 19 and 30.

An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
In this case, the claims only require one/any heterologous sequence integrated to Cas endonuclease target site within the genetic window, no specific gene is required.  
Gil et al teach polynucleotide and encoded polypeptide of SEQ ID NOs: 1-2 in maize, which are within the claimed genetic window. Gil et al at least suggest making insertional integrations (and deletions and substitutions) in such sequences.  
Liang et al and Cost et al teach using Cas endonuclease (including non-genic endonuclease) for such targeted insertion/integration in maize genome and B73 genome. 
Nelson et al and Houchins et al teach SEQ ID NOs: 1 and 12, and teach that the genome of B73 maize cultivar has been fully sequenced and analyzed.  
One ordinary skill would have recognized that Gil et al not only teach polynucleotide and polypeptide sequences within the claimed genetic window, but also suggest to make insertional 
One ordinary skill would have been motivated to utilize the routine method of using Cas endonuclease to target maize and B73 genome as taught by Liang et al and Cost et al, to target and make site specific integrations in such window as suggested by Gil et al, to achieve the expected success. 
One ordinary skill in the art also would have realized the sequence availability of SEQ ID NO: 1 and SEQ ID NO: 12 as taught by Nelson et al and Houchins et al, and SEQ ID NO: 2 (part of the genetic window) as taught by Gil et al, and been motivated to utilize bioinformatics tools as taught by Nelson et al (page 15, left col, 1st para), and/or utilize the maize sequence library of Nelson et al, to obtain the sequence flanked by SEQ ID NO: 1 and SEQ IN NO: 12, and to perform genetic editing/integration within the sequence. 
The expectation of success would have been high, because making site specific genetic modifications/insertions in known sequences by Cas endonuclease is routine practice, for example as taught by Liang et al in maize and by Cost et al in B73 cultivar of maize.  In addition, applicant has not demonstrated making heterologous sequence and transgene integrations within the claimed window, not to mention to achieve the claimed traits in claims 14 and 29.  Thus, applicant merely claims what had been suggested by Gil et al.  Any insertion within the window would have been considered a success.    
Therefore, the invention would have been obvious to one ordinary skill in the art.

Claims 10-11, 20-21, 31-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gil et al in view of Liang et al, Cost et al, Nelson et al, and Houchins et al, as applied to claims 1, 19 and 30 above, and further in view of Bottcher et al (Efficient chromosomal gene modification with . 
Claims 1, 19 and 30 have been analyzed above. 
Claims 10, 20 and 31 set a limitation, wherein the transgenic target site comprises an FRT (flippase (Flp) recognition target) site or a mutant FRT site. 
Claims 11, 21 and 32 limit the first recombination site and second recombination site to SEQ ID NOs: 576-580.
According to specification ([0150]), FRT sites encompasses wild-type and mutant/artificial sites.  

Gil et al in view of Liang et al, Cost et al, Nelson et al, and Houchins et al do not teach the Cas target site comprising an FRT site or a mutant FRT site, and do not teach SEQ ID NOs: 576-580.
Bottcher et al teach successfully applying CRISPR-Cas9 based homologous recombination to locations flanked by FRT sites in Drosophila (page 5, left col, 2nd para, to page 8, right col, 1st para), and suggest applying the method to animals and plants (page 1, abstract; right col, 1st para). 
Bottcher et al continue to teach the advantage of FRT insertions being permitting removal after selection, thus teaching a motivation to use FRT sites.  
Tao et al teach making maize plant, parts and seeds having transgenic event in specific site of the genome ([0004], [0014], [0024], claims 13 and 38).  The transgenes are inserted by site-specific integration ([0018], claims 20-28). 
Tao et al particularly teach targeting insertions in maize (Example 7, [0223]-[0234]).  
Tao et al teach the transgenes conferring traits including herbicide tolerance, insect resistance, disease resistance and more ([0170]). Tao et al further teach that plants comprise multiple target sites for multiple gene insertions within or across chromosomes ([0132], [0154]). Tao et al continue to teach 
Particularly, Tao et al teach making artificial FRT sequences (SEQ ID NO: 41, SEQ ID NO: 21 and SEQ ID NO: 24 of Tao et al) that are 100% identical to instant SEQ ID NOs: 578, 579 and 580.
Against instant SEQ ID NO: 578

US-11-487-300-41/c
; Sequence 41, Application US/11487300
; Publication No. US20080047031A1
; GENERAL INFORMATION:
;  APPLICANT: Tao, Yumin
;  APPLICANT:  Bidney, Dennis
;  APPLICANT:  Gordon-Kamm, William
;  APPLICANT:  Lyznik, Leszek Alexander
;  TITLE OF INVENTION: Novel FRT Recombination Sites and
;  TITLE OF INVENTION:  Methods of Use
;  FILE REFERENCE: 1525-1
;  CURRENT APPLICATION NUMBER: US/11/487,300
;  CURRENT FILING DATE:  2006-07-14
;  PRIOR APPLICATION NUMBER: 60/700,225
;  PRIOR FILING DATE: 2005-07-18
;  NUMBER OF SEQ ID NOS: 72
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 41
;   LENGTH: 30
;   TYPE: DNA
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Minimal mutant FRT6 site
US-11-487-300-41

  Query Match             100.0%;  Score 30;  DB 29;  Length 30;
  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AGTTCCTATTCTTCAAAAAGTATAGGAACT 30
              ||||||||||||||||||||||||||||||
Db         30 AGTTCCTATTCTTCAAAAAGTATAGGAACT 1


Against instant SEQ ID NO: 579

US-11-487-300-21
; Sequence 21, Application US/11487300
; Publication No. US20080047031A1
; GENERAL INFORMATION:
;  APPLICANT: Tao, Yumin
;  APPLICANT:  Bidney, Dennis
;  APPLICANT:  Gordon-Kamm, William
;  APPLICANT:  Lyznik, Leszek Alexander
;  TITLE OF INVENTION: Novel FRT Recombination Sites and
;  TITLE OF INVENTION:  Methods of Use
;  FILE REFERENCE: 1525-1
;  CURRENT APPLICATION NUMBER: US/11/487,300
;  CURRENT FILING DATE:  2006-07-14
;  PRIOR APPLICATION NUMBER: 60/700,225
;  PRIOR FILING DATE: 2005-07-18
;  NUMBER OF SEQ ID NOS: 72
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 21
;   LENGTH: 30
;   TYPE: DNA
Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Novel minimal FRT 12 site
US-11-487-300-21

  Query Match             100.0%;  Score 30;  DB 29;  Length 30;
  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AGTTCCTATACTCTATGTAGAATAGGAACT 30
              ||||||||||||||||||||||||||||||
Db          1 AGTTCCTATACTCTATGTAGAATAGGAACT 30


Against instant SEQ ID NO: 580

; Sequence 24, Application US/11487300
; Publication No. US20080047031A1
; GENERAL INFORMATION:
;  APPLICANT: Tao, Yumin
;  APPLICANT:  Bidney, Dennis
;  APPLICANT:  Gordon-Kamm, William
;  APPLICANT:  Lyznik, Leszek Alexander
;  TITLE OF INVENTION: Novel FRT Recombination Sites and
;  TITLE OF INVENTION:  Methods of Use
;  FILE REFERENCE: 1525-1
;  CURRENT APPLICATION NUMBER: US/11/487,300
;  CURRENT FILING DATE:  2006-07-14
;  PRIOR APPLICATION NUMBER: 60/700,225
;  PRIOR FILING DATE: 2005-07-18
;  NUMBER OF SEQ ID NOS: 72
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 24
;   LENGTH: 30
;   TYPE: DNA
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Novel minimal FRT 87 site
US-11-487-300-24

  Query Match             100.0%;  Score 30;  DB 29;  Length 30;
  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AGTTCCTATACTTTCTGGAGAATAGGAACT 30
              ||||||||||||||||||||||||||||||
Db          1 AGTTCCTATACTTTCTGGAGAATAGGAACT 30

Tao et al further teach using the above FRT sequences ([0019], [0033], Example 3, [0194]), table 1, claims 2, 6), and mutant FRT sequences ([0029], [0033], Example 4, [0195]), for site-specific transgene integration.  
Tao et al teach the advantage of using FRT site for insertions and transgenes is that the DNA of interest can be removed ([0005], [0122]).  Thus, the modification can be reversed. 
Tao et al additionally teach the detailed method of locating candidate FRT sites (examples 2-3, [0191]-[0194]).  

In this case, Gil et al in view of Liang et al, Cost et al, Nelson et al, and Houchins et al teach using CRISPR/Cas system to make site-specific double-strand-break targeting and transgene insertions in the claimed genetic window.  
Bottcher et al teach performing CRISP-Cas editing in FRT sites and the advantage thereof.  
Tao et al teach targeting in FRT sites in maize, and teach specific FRT sequences, and how to find natural candidate FRT sites and make artificial FRT sequences. 
	One ordinary skill in the art would have realized the advantage of CRISPR/Cas editing in FRT site as taught by Bottcher et al, and been motivated to apply the method of Gil et al in view of Liang et al, Cost et al, Nelson et al, and Houchins et al to FRT site, and use the available FRT sequence(s) as taught by Tao et al or make such FRT sequence(s) as taught by Tao et al, or to find/make new FRT sites using the method as taught by Tao et al, to achieve the expected result of site specific integration.   The expectation of success would have been high because FRT sites have the added advantage to CRISPR/Cas editing, FRT sequences are available, and the method of making FRT sequences are taught. 
Therefore, the claims would have been obvious to one ordinary skill in the art. 

Response to Arguments
The RCE request was filed by applicant on 9/27/2021.  A non-final rejection was mailed by examiner on 11/1/2021.  
In the argument of 11/1/2021, there are no specific arguments to the examiner’s rejections. 
The response to the argument of 9/27/2021 was provided in the office action of 11/1/2021. 

Conclusion 
No claim is allowed.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 2-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 

/Wayne Zhong/					 
Examiner, Art Unit 1662	



/BRATISLAV STANKOVIC/Acting SPE, Art Unit 1663                                                                                                                                                                                                        

	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See https://www.merriam-webster.com/dictionary/nongenic, accessed 12/3/2021.